Citation Nr: 1233408	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-18 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Supplemental Service-Disabled Veterans' Insurance (S-DVI).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from February 1955 to February 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.   


FINDINGS OF FACT

1.  The Veteran was born in November 1937 and became 65 years of age in November 2002.  

2.  Applications for Service Disabled Veterans' Insurance (S-DVI) (RH insurance) were not received within two years of VA determinations for service connection for new disabilities in 1981 and 1982. 

3.  In February 2003, the RO granted a total disability based on individual unemployability, initially effective in June 2002, and later effective in June 1999. 

4.  The Board granted service connection for new disabilities in February 2005 and October 2006.  The RO executed the grants of service connection in March 2006 and January 2007. 

5.  The RO received the Veteran's applications for S-DVI (RH insurance) in March 2008 and for Supplemental S-DVI (SRH insurance) in April 2008.  





CONCLUSION OF LAW

The criteria for eligibility for Supplemental S-DVI (SRH insurance) have not been met.  38 U.S.C.A. § 1912, 1922, 1922A (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).   Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In February 2008, prior to the receipt of a claim for service disabled veterans insurance (S-DVI), the RO provided correspondence to the Veteran with the criteria for eligibility and waiver of premiums, application time requirements, and the methods for submitting an application.  The RO did not discuss the respective responsibilities for collecting relevant evidence.  However, the Board concludes that any error is harmless as the dispositive issue in this appeal is the Veteran's age and date of receipt of the application, both established in the record.  The outcome is a matter of application of the law.   See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).   

In a May 2010 substantive appeal, the Veteran reported that he had applied for the benefit on appeal a minimum of three times in 1996 or 1997.  The Board will consider the contention in the adjudication of the appeal.  However, the existence of an earlier claim must be shown in the VA records.  The Veteran has not provided copies of the earlier claims or suggested other locations where they could be found.    Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Air Force and retired at the rank of Master Sergeant.  He contends that he submitted a timely claim for supplemental S-DVI; or alternatively, that the time requirements should be waived because he received erroneous advice and untimely service from VA employees and from his representative.  

A veteran is eligible for S-DVI (hereafter RH insurance) if he was released from active service on other than dishonorable conditions after April 25, 1951 and was found by VA to have a service-connected disability rated at 10 percent or more.  The Veteran must be otherwise in good health and insurable if not for the service-connected disability.  The Veteran must apply for the RH insurance within two years from the date that service connection is determined by VA (emphasis added).  38 U.S.C.A. § 1922.  The period of time for application is not dependent on the effective date of service connection.  Additional criteria may apply to veterans who are mentally incompetent during this period of time, a factor not applicable in this case.  

Upon application, the premiums for RH insurance may be waived during a period of continuous total disability for six months or more if the total disability began after the date of application for the insurance, while the insurance was in force under premium paying conditions, and before the veteran's 65th birthday.  38 U.S.C.A. § 1912.  

A veteran is eligible for Supplemental S-DVI (hereafter SRH insurance) if the veteran is insured by an RH policy and has been granted a waiver of premiums for that policy.  A veteran must file an application for SRH insurance prior to the one year period after being notified of the waiver of RH premium.  The application for SRH insurance must be made prior to the veteran's 65th birthday.  38 U.S.C.A. § 1922A.  

Service personnel records showed that the Veteran was born in November 1937.  Therefore, he attained the age of 65 in November 2002.  

The RO granted service-connection for several qualifying disabilities and notified the Veteran in April 1981 and June 1982.  The record does not contain any applications for insurance within two years of these dates.  The record does not contain inquires from the Veteran of the status of any such claims.  The Veteran did apply for Veterans Group Life Insurance in May 1981.  This is a five year non-renewable term insurance program unrelated to S-DVI.  

In February 2003, the RO granted a total disability based on individual unemployability (TDIU), initially effective in June 2002 and later made effective in June 1999.  The RO provided information on eligibility for the insurance program and waiver of premiums in the notices of the award.  A grant of a TDIU is a rating increase and not a new service-connected disability.  

The Board granted service connection for an additional disability in February 2005.  The RO executed the Board's instructions in March 2006.   The Board granted service connection for another additional disability in October 2006, and in January 2007, the RO executed the Board's instructions to grant service connection for an additional disability.  The RO provided information on the insurance program in notices of the awards and again in February 2008.  

The RO received the Veteran's application for RH insurance in March 2008 within two years of the RO's grant of service connection for an additional disability in January 2007.   In April 2008, the RO approved the application for RH insurance, and one day later also approved a waiver of premiums for that insurance because the Veteran had already been found continuously totally disabled for six months or more.  Two weeks later in April 2008, the RO received the Veteran's application for SRH supplemental insurance coverage.  The RO denied the application because the Veteran was older than age 65.  

The Board concludes that the criteria for eligibility for Supplemental S-DVI (SRH) insurance have not been met.  Although the Veteran had a current RH policy in effect with a waiver of premiums, the Veteran was older than age 65 at the time of his application.   The Board searched the file for earlier applications for RH insurance and found none.   Furthermore, had the Veteran submitted applications in 1996 or 1997, they would not have been received by the RO within two years of the determination by VA of a new service-connected disability.  Prior to 1996, the grants of new service connected disabilities were in 1981 and 1982.  

The next available period of time to apply for RH insurance was within two years of the Board's grant of service connection for a new disability in February 2005.  Even if RH insurance and a waiver of premiums were granted at that time, the Veteran was already older than age 65.  The Board acknowledges that the Veteran submitted several claims for service connection prior to age 65 that were not decided on appeal until after he attained the age of 65.  Nevertheless, the time period for an application starts at the time of the VA determination to grant service-connection for a new disability and is not retroactive to the date of claim or effective date for that disability.  The payment of monetary benefits must be authorized by statute; the principles of equity cannot be applied to award benefits that are not so authorized. See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Therefore, the Board is without authority to grant his claim on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board need not address the Veteran's contentions of untimely or erroneous advice by VA employees or representatives.  Even if he was erroneous told that an application could be accepted or the criteria waived because he was younger than 65 within two years of the date of claim or effective date, that erroneous information was not prejudicial.  The Veteran did not apply for RH insurance in the 1980s.  The next time window to apply started in February 2005, after the Veteran's 65th birthday.  

As the Veteran is not eligible for Supplemental S-DVI (SRH) insurance as a matter of law, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to Supplemental Service-Disabled Veterans' Insurance is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


